TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00160-CV


                            Juan A. Martin-de-Nicolas, Appellant

                                                v.

                      Mark Octaviano and Victorio Tostado, Appellees


               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-18-007225, THE HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               The Court handed down its opinion and judgment on February 26, 2020. After

receiving three extensions of time to file a motion for rehearing, Juan A. Martin-de-Nicolas filed

a motion for rehearing on August 19, 2020. In his motion, Martin-de-Nicolas asserted that the

notice sent to him by the Clerk of this Court on January 29, 2020, informed him that the case

would be submitted on briefs “before Justices Goodwin, Baker, and Triana.” The opinion and

judgment, however, indicated that the case was submitted on briefs before Chief Justice Rose,

Justice Baker, and Justice Triana. In his motion for rehearing, Martin-de-Nicolas objected to

“the unannounced switch of Justice Rose for Justice Goodwin.”

               The Court has determined that the notice sent to Martin-de-Nicolas identifying the

composition of the panel to include Justice Goodwin rather than Chief Justice Rose was a
clerical error, and that the notice should have informed Martin-de-Nicolas that the case would be

submitted on briefs before Chief Justice Rose, Justice Baker, and Justice Triana.

               We withdraw our opinion and judgment of the Court dated February 26, 2020.

The case will be resubmitted on briefs on November 18, 2020, before Chief Justice Rose, Justice

Baker, and Justice Triana.

               It is ordered on October 28, 2020.



Before Chief Justice Rose, Justices Baker and Triana




                                                2